DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17308240, filed 05/05/2021 claims foreign priority to 2020-101345, filed 06/11/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 05/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claim limitations “a job taker” (claims 1-17), “a print data producer" (claims 1-17), “a cutter" (claims 1-17), “an ejector" (claim 7), “a checking unit" (claims 12-13), “an alarming unit" (claim 14) and  “an image former" (claim 15) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “take a print job” (claims 1-17), “output print data” (claims 1-17), “cut” (claims 1-17), “eject” (claim 7),  “check” (claims 12-13), “alarm” (claim 14) and  “form an image” (claim 15)          without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification, referenced by the PGPUB, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
•	“a job taker” – Specification [9] – it appears that the corresponding structure is a printer.
•	“a print data producer" – Specification [9] – it appears that the corresponding structure is a printer.
•	“a cutter" – Specification [9] – it appears that the corresponding structure is a printer.
•	“an ejector" – Specification [9] – it appears that the corresponding structure is a printer.
•	“a checking unit" – Specification [9] – it appears that the corresponding structure is a CPU within a printer.
•	“an alarming unit" – Specification [9] – it appears that the corresponding structure is a CPU within a printer.
•	“an image former" – Specification [9] – it appears that the corresponding structure is a printer.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (US 2009/0303509) in view of Umetani et al (US 2006/0263112).
Regarding claim 1, Ozaki discloses image processing device (fig. 1 item 100, printing apparatus) comprising: 
a job taker configured to take a print job (printing apparatus 100 receives print job that contains one or more contents from at least one of the client PCs 101 and can print the print job, [0026]); and 
a print data producer configured to output print data to an image former, configured to form an image on a sheet (printing apparatus 100 receives print job that contains one or more contents from at least one of the client PCs 101 and can print the print job, [0026]), and control a cutter configured to cut, inline, the sheet having the image formed and the image former (trimming apparatus 106 has the trimming function of cutting the edges of the bound documents having image formed and the image former to adjust pages to increase the degree of perfection of bookbinding, [0026]-[0031]), 
Ozaki does not specifically disclose concept of wherein when the job taker takes a first print job to use the cutter and then takes a second print job not to use the cutter, the print data producer executes the first print job concurrently with the second print job.
However, Umetani et al specifically teaches concept of wherein when the job taker takes a first print job to use the cutter and then takes a second print job not to use the cutter, the print data producer executes the first print job concurrently with the second print job (when MFP receives job a, job b, job c and d, one of the at least job a, job b, job c and job d will have priority cut and at least one of the job a, job b, job c and job d will not be cut when one of the at least job a, job b, job c and job d is being cut to perform image forming of job a, job b, job c and job d, [0076])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Ozaki with concept of wherein when the job taker takes a first print job to use the cutter and then takes a second print job not to use the cutter, the print data producer executes the first print job concurrently with the second print job of Umetani et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve image forming apparatus printing images, (Umetani et al, [0008])

Regarding claim 2, Ozaki discloses image processing device (fig. 1 item 100, printing apparatus), wherein 
Ozaki does not specifically disclose concept of the print data producer controls the image former to form one or more images on one or more sheets for the second print job not to use the cutter, while the cutter is cutting one or more sheets for the first print job.
However, Umetani et al specifically teaches concept of the print data producer controls the image former to form one or more images on one or more sheets for the second print job not to use the cutter, while the cutter is cutting one or more sheets for the first print job (perform image forming of at least one of the job a, job b, job c and job d not to be cut, while cutting at least one of the job a, job b, job c and job d, [0076])


Regarding claim 3, Ozaki discloses image processing device (fig. 1 item 100, printing apparatus), wherein 
Ozaki does not specifically disclose concept of when the job taker has taken the second print job not to use the cutter during execution of the first print job to use the cutter, the print data producer controls the image former to alternately form one or more images for a part of the first print job and one or more images for a part of the second print job.
However, Umetani et al specifically teaches concept of when the job taker has taken the second print job not to use the cutter during execution of the first print job to use the cutter, the print data producer controls the image former to alternately form one or more images for a part of the first print job and one or more images for a part of the second print job (when MFP receives one of the at least job a, job b, job c and job d not to be cut when at least one of the job a, job b, job c and job d using cutter, printer prints image data of the at least one of the plurality of job a, job b, job c and job d, [0076]).


Regarding claim 4, Ozaki discloses image processing device (fig. 1 item 100, printing apparatus), 
Ozaki does not specifically disclose concept of wherein when the job taker has taken the first print job during execution of the second print job, the print data producer executes the second print job and then the first print job.
However, Umetani et al specifically teaches concept of wherein when the job taker has taken the first print job during execution of the second print job, the print data producer executes the second print job and then the first print job (when MFP receives job a, job b, job c and d, one of the at least job a, job b, job c and job d will have priority cut and at least one of the job a, job b, job c and job d will not be cut when one of the at least job a, job b, job c and job d is being cut to perform image forming of job a, job b, job c and job d, [0076])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Ozaki with concept of wherein when the job 

Regarding claim 5, Ozaki discloses image processing device (fig. 1 item 100, printing apparatus), wherein 
Ozaki does not specifically disclose concept of when the first print job to use the cutter has been executed concurrently with the second print job not to use the cutter, resulted in completion of the second print job, and the job taker has taken a third print job not to use the cutter, the print data producer executes the first print job concurrently with the third print job.
However, Umetani et al specifically teaches concept of when the first print job to use the cutter has been executed concurrently with the second print job not to use the cutter, resulted in completion of the second print job, and the job taker has taken a third print job not to use the cutter, the print data producer executes the first print job concurrently with the third print job (when MFP receives job a together with job b, job c and d, one of the at least job a, job b, job c and job d will have priority cut and at least one of the job a, job b, job c and job d will not be cut when one of the at least job a, job b, job c and job d is being cut to perform image forming of job a, job b, job c and job d, [0076])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Ozaki with concept of when the first print job to 

Regarding claim 6, Ozaki discloses image processing device (fig. 1 item 100, printing apparatus), wherein 
Ozaki does not specifically disclose concept of when the first print job to use the cutter has been executed concurrently with the second print job not to use the cutter, resulted in completion of the first print job, and the job taker has taken a fourth print job to use the cutter, the print data producer executes the second print job and then the fourth print job.
However, Umetani et al specifically teaches concept of when the first print job to use the cutter has been executed concurrently with the second print job not to use the cutter, resulted in completion of the first print job, and the job taker has taken a fourth print job to use the cutter, the print data producer executes the second print job and then the fourth print job (when MFP receives job a together with job b, job c and d, one of the at least job a, job b, job c and job d will have priority cut and at least one of the job a, job b, job c and job d will not be cut when one of the at least job a, job b, job c and job d is being cut to perform image forming of job a, job b, job c and job d, [0076])


Regarding claim 7, Ozaki discloses image processing device (fig. 1 item 100, printing apparatus), wherein 
the print data producer controls an ejector, configured to eject one or more sheets to one of trays, to eject one or more sheets having one or more images formed for the first print job to one tray and one or more sheets having one or more images formed for the second print jobs to another tray (paper ejecting portion ejects papers to one of the trays, to eject one or more papers having one or more images formed for at least one of the plurality of jobs, [0058]-[0059], [0092]-[0093]).

Regarding claim 8, Ozaki discloses image processing device (fig. 1 item 100, printing apparatus), wherein 
when the cutter has had a failure while the first print job to use the cutter has been executed concurrently with the second print job not to use the cutter, the print data producer interrupts the first print job and continuously executes the second print job (cutter interruption while printing at least one of the plurality of print jobs, the interrupting at least one of the plurality of print jobs and continues to execute at least one of the plurality of print jobs, [0058]-[0059], [0092]-[0098], [0102]).

Regarding claim 9, Ozaki discloses image processing device (fig. 1 item 100, printing apparatus): wherein 
Ozaki does not specifically disclose concept of when the job taker has taken the second print job not to use the cutter during execution of the first print job to use the cutter, the print data producer executes the first print job concurrently with the second print job, on the condition that the first print job is set to allow concurrent execution, while the print data producer executes the first print job and then executes the second print job, on the condition that the first print job is not set to allow concurrent execution.
However, Umetani et al specifically teaches concept of when the job taker has taken the second print job not to use the cutter during execution of the first print job to use the cutter, the print data producer executes the first print job concurrently with the second print job, on the condition that the first print job is set to allow concurrent execution, while the print data producer executes the first print job and then executes the second print job, on the condition that the first print job is not set to allow concurrent execution (when MFP receives job a, job b, job c and d, one of the at least job a, job b, job c and job d will have priority cut and at least one of the job a, job b, job c and job d will not be cut when one of the at least job a, job b, job c and job d is being cut to perform image forming of job a, job b, job c and job d, [0076])


Regarding claim 10, Ozaki discloses image processing device (fig. 1 item 100, printing apparatus), wherein 
Ozaki does not specifically disclose concept of when the job taker has taken the first print job to use the cutter during execution of the second print job not to use the cutter, the print data producer executes the first print job concurrently with the second print job, on the condition that the second print job is set to allow concurrent execution, while the print data producer executes the second print job and then executes the first print job, on the condition that the second print job is not set to allow concurrent execution.
However, Umetani et al specifically teaches concept of when the job taker has taken the first print job to use the cutter during execution of the second print job not to use the cutter, the print data producer executes the first print job concurrently with the (when MFP receives job a, job b, job c and d, one of the at least job a, job b, job c and job d will have priority cut and at least one of the job a, job b, job c and job d will not be cut when one of the at least job a, job b, job c and job d is being cut to perform image forming of job a, job b, job c and job d, [0076])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Ozaki with concept of when the job taker has taken the second print job not to use the cutter during execution of the first print job to use the cutter, the print data producer executes the first print job concurrently with the second print job, on the condition that the first print job is set to allow concurrent execution, while the print data producer executes the first print job and then executes the second print job, on the condition that the first print job is not set to allow concurrent execution of Umetani et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve image forming apparatus printing images, (Umetani et al, [0008])

Regarding claim 11, Ozaki discloses image processing device (fig. 1 item 100, printing apparatus), wherein 
Ozaki does not specifically disclose concept of when the job taker has taken a fourth print job to use the cutter during the print data producer executing the first print 
However, Umetani et al specifically teaches concept of when the job taker has taken a fourth print job to use the cutter during the print data producer executing the first print job to use the cutter, the print data producer controls the first print job to use one cutter and the fourth print job to use another cutter (when MFP receives job a, job b, job c and d, one of the at least job a, job b, job c and job d will have priority cut and at least one of the job a, job b, job c and job d will not be cut when one of the at least job a, job b, job c and job d is being cut to perform image forming of job a, job b, job c and job d, [0076])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Ozaki with concept of when the job taker has taken a fourth print job to use the cutter during the print data producer executing the first print job to use the cutter, the print data producer controls the first print job to use one cutter and the fourth print job to use another cutter of Umetani et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve image forming apparatus printing images, (Umetani et al, [0008])

Regarding claim 12, Ozaki discloses image processing device (fig. 1 item 100, printing apparatus) further comprising: 
a checking unit, configured to check with a user whether or not two or more print jobs are concurrently executed, when the job taker has taken the second print job not to use the cutter during the print data producer executing the first print job to use the cutter (system determines client PCs 101 can print the print job, when the printer receives one of the plurality of jobs to cut when cutting paper for printing, [0030]-[0040]).

Regarding claim 13, Ozaki discloses image processing device (fig. 1 item 100, printing apparatus) further comprising: 
a checking unit, configured to check with a user whether or not two or more print jobs are concurrently executed, when the job taker has taken the first print job to use the cutter during the print data producer executing the second print job not to use the cutter (system determines client PCs 101 can print the print job, when the printer receives one of the plurality of jobs to cut when cutting paper for printing, [0030]-[0040]).

Regarding claim 14, Ozaki discloses image processing device (fig. 1 item 100, printing apparatus) further comprising: 
an alarming unit configured to alarm a user when the print data producer executes the first print job to use the cutter concurrently with the second print job not to use the cutter (If there are two printing jobs A and B in the queue, it is determined that a head page of the printing job B follows a final page of the printing job A. Furthermore, for example, when printing job C with high priority cuts in a second page or later of printing job D during processing at present, it is determined that a head page of the printing job C follows the second page of the printing job D. Furthermore, it is determined that a subsequent page of the final page of the printing job A is a third page of the printing job B. That is, a subsequent page is determined by the order in which the printing unit 131 performs image forming. As for a subsequent page to be object, the following description is the same, [0076]-[0077]).

Regarding claim 15, Ozaki discloses image forming device (fig. 1 item 100, printing apparatus) comprising: 
the image processing device (fig. 1 item 100, printing apparatus); 
an image former configured to form an image on a sheet (printing apparatus 100 receives print job that contains one or more contents from at least one of the client PCs 101 and can print the print job, [0026]); and 
a cutter to cut, inline, the sheet having the image formed thereon (trimming apparatus 106 has the trimming function of cutting the edges of the bound documents having image formed and the image former to adjust pages to increase the degree of perfection of bookbinding, [0026]-[0031]).

Regarding claim 16, Ozaki discloses job management method (fig. 1 item 100, printing apparatus) comprising: 
Ozaki does not specifically disclose concept of a step in which a job taker takes a first print job to use a cutter, configured to cut a sheet inline, and then takes a second print job not to use the cutter; and 

However, Umetani et al specifically teaches concept of a step in which a job taker takes a first print job to use a cutter, configured to cut a sheet inline, and then takes a second print job not to use the cutter(when MFP receives job a, job b, job c and d, one of the at least job a, job b, job c and job d will have priority cut and at least one of the job a, job b, job c and job d will not be cut when one of the at least job a, job b, job c and job d is being cut to perform image forming of job a, job b, job c and job d, [0076]); and
a step in which a print data producer controls an image former to form one or more images for a part of the first print job and concurrently form one or more images for a part of the second print job (when MFP receives job a, job b, job c and d, one of the at least job a, job b, job c and job d will have priority cut and at least one of the job a, job b, job c and job d will not be cut when one of the at least job a, job b, job c and job d is being cut to perform image forming of job a, job b, job c and job d, [0076])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Ozaki with concept of a step in which a job taker takes a first print job to use a cutter, configured to cut a sheet inline, and then takes a second print job not to use the cutter; and a step in which a print data producer controls an image former to form one or more images for a part of the first print job and concurrently form one or more images for a part of the second print job of Umetani et al.  

Regarding claim 17, Ozaki discloses non-transitory recording medium storing computer readable program, when executed by a computer, a job taker takes a first print job to use a cutter, configured to cut a sheet inline (trimming apparatus 106 has the trimming function of cutting the edges of the bound documents having image formed and the image former to adjust pages to increase the degree of perfection of bookbinding, [0026]-[0031]), and 
Ozaki does not specifically disclose concept of then takes a second print job not to use the cutter, and a print data producer controls an image former to form one or more images for a part of the first print job to use the cutter and concurrently form one or more images for a part of the second print job not to use the cutter.
However, Umetani et al specifically teaches concept of then takes a second print job not to use the cutter, and a print data producer controls an image former to form one or more images for a part of the first print job to use the cutter and concurrently form one or more images for a part of the second print job not to use the cutter (when MFP receives job a, job b, job c and d, one of the at least job a, job b, job c and job d will have priority cut and at least one of the job a, job b, job c and job d will not be cut when one of the at least job a, job b, job c and job d is being cut to perform image forming of job a, job b, job c and job d, [0076])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Ozaki with concept of then takes a second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677